DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2020 was considered by the examiner. 

Requirement for Information
Examiner acknowledges that Applicant has complied with the requirement for information by providing Examiner with an English translation of the Taiwanese office action, and by submitting on an IDS the references used in said Taiwanese office action.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10,
Claim 10 is dependent on claim 1. Claim 10 requires the total thickness of the buffer layer to be at least 1 micrometer. Claim 1 only requires 6 layers (two in the first region, two in the second region, and 2 in the third region). Claim 1 states that each layer is only 1 to 50 nanometers. This gives a maximum total thickness of 300 nm. If the total maximum thickness is at most 300 nm how can these six layer be at least 1 micrometer?
Based upon the above claim 10 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 2016/0042946 A1) (“Keller”), in light of evidentiary reference Keller et al. (US 2012/0126239 A1) (“Keller II”).
Regarding claim 1, Keller teaches at least in figures 1-4:
a substrate (101); and 
a buffer layer (405) comprising (detailed below)
a plurality of layers (404-414) having a composition AlXInyGa1-x-yN, where x≤1 and y≥0 (¶ 0026, where the buffer layer may have the formula AlXInyGazN, where x+y+z=1. This is an obvious variant of the claimed formula because 1-x-y is the same as z=1-x-y because of the formula x+y+z=1; Thus in the prior art z can be considered equivalent to 1-x-y); 
wherein the buffer layer (405) has a first region (404/406), comprising at least two layers (404 and 406), one according to a first layer profile (404) and another according to a second layer profile (406), 
wherein the first layer profile has a higher aluminum content than the second layer profile (¶¶ 0050-51, where 406 has a higher Al content that 404); 
wherein the buffer layer (405) has a second region (408/410) comprising at least two layers (408 and 410), one according to a third layer profile (408) and another according to a fourth layer profile (410), 

wherein the buffer layer (405) has a third region (412/414) comprising at least two layers (412 and 414), one according to a fifth layer profile (412) and another according to a sixth layer profile (414), 
wherein the fifth layer profile (412) has a higher aluminum content than the sixth layer profile (414) (¶¶0050-51, where 414 has a higher Al content that 412) and the sixth layer profile (414) has a lower aluminum content than the fourth layer (410) profile of the second region (¶ 0050, where 414 has Al=0.147, and 410 has Al=0.215),
wherein each individual layer independently has a thickness (404-414 each have an independent thickness has shown in at least figure 4), measured in a growth direction (This limitation can be viewed as a product-by-process claim. As such, the structure imposed by the method means a thickness in the vertical direction. The thickness of layers 404-414 can be measured in a vertical direction), between 1 nanometer and 50 nanometers (¶ 0044, where each layers thickness is selected such that the compressive stress in the structure never results in film cracking or other defects. ¶¶ 0038-39, where the thickness of each of the buffer layers is a result effective variable based upon the aluminum content of each layer such that one would optimize the thickness and aluminum content of each layer in order to minimize lattice mismatch, reduce stress between the layer, and reduce cracking of the layers. ¶¶ 0020, 03, 44-45, 54. Evidentiary reference Keller II further illustrates this point. Keller II in figure 4 is directed to a similar device as Keller. Keller II states in ¶ 0002, that large lattice mismatches between layers can result in 
Regarding claim 2, Keller teaches at least in figures 1-4:
wherein the aluminum content is fixed throughout a thickness of each individual layer (¶¶ 0035-38, where the Al content can be fixed in each individual layer).
Regarding claim 3, Keller teaches at least in figures 1-4:
wherein the aluminum content is fixed throughout a thickness of each of the layers using odd numbered layer profiles (¶ 0050, where 404/408/412 all have an Al=0.56).
Regarding claim 7, Keller teaches at least in figures 1-4:
wherein the aluminum content throughout the thickness of the odd numbered layer profiles is substantially the same (¶ 0050, where 404/408/412 all have an Al=0.56).
Regarding claim 9, Keller does not explicitly teach:

However, making duplications of 404/406 such that there are a plurality of stacked 404/406 under In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) is considered a mere duplication of parts that has no patentable significance unless new and unexpected results are produced. MPEP 2144.04(VI)(B). Currently, there is no evidence of unexpected results arising from this duplication of parts. 
The above analysis holds for the duplication of 408/410, and the duplication of 412/414.
Regarding claim 10, Keller teaches at least in figures 1-4:
wherein the buffer layer has a thickness, measured in a growth direction, of at least 1 micrometer (¶ 0050, where the thickness of the layers of 205 add up to be over 1 micrometer).
Regarding claim 12, Keller teaches at least in figures 1-4:
wherein the thickness of the layers with odd numbered layer profiles (404/408/412) is substantially the same (¶ 0050, where the thickness is about 370 nm) and/or the thickness of the layers with even numbered layer profiles (406/410/414) is substantially the same (¶ 0050, where the thickness is about 145-190nm, which is substantially the same).
Regarding claim 13, Keller teaches at least in figures 1-4:
wherein the thickness of the layers with odd numbered layer profiles is different from the thickness of layers with even numbered layer profiles (¶ 0050, where the thickness of 404/408/412 is about 370 nm, and the thickness of 406/410/414 is about 145-190nm). 
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that Keller does not teach that the required thickness of each layer. 
Examiner aggress that Keller does not teach the explicit thickness of each layer. However, as shown above, Keller teaches, in light of evidentiary reference Keller II, that the thickness of each layer is a result effective variable. Where the result is to produce a plurality of buffer layers that do not induce stress into each layer which may result in cracking. Evidentiary reference Keller II teaches that by making the layers thinner, while adjusting the content of Al, and other materials, in the layer, one can reduce stress upon the layer induced by the cooling of the layer after formation. Therefore, it would have been obvious to optimize the thickness of each layer in order to produce a layer which is free from stress, maintains the necessary lattice matchings, and prevents cracks.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/Primary Examiner, Art Unit 2822